Merrick, J.
It is apparent that this bill has a double aspect The plaintiffs seek to recover either possession of the premises against Jones, upon the ground that he was not a purchaser in •good faith, having either participated in, or been cognizant of, the alleged fraud; or, if it shall appear that he purchased in good faith and for good consideration paid, then that they may recover the proceeds of the sale in the hands and possession of Mrs. Walker. These claims are perfectly distinct from each other. Only one of them can in any event be maintained. The plaintiffs do not pretend that they have any right to have both the land and the money. This is not, therefore, a case in which the statute affords relief in equity, where there are more than two persons, having distinct rights or interests which cannot be justly and definitively decided and adjudged in one action at the common law. Gen. Sts. c. 113, § 2. One judgment for the plaintiffs, whether it be against .either Jones or Mrs. Walker, exhausts the whole conflict.
If the premises were conveyed to Mrs. Walker, indirectly, through the agency and intervention of Russell, by her husband, to defraud his creditors, and the conveyance was made in secret trust for his use and benefit, the proceeds of the land may be followed and reclaimed by his assignees, as far as they can be identified, into whatever form the property may be changed. *3812 Story on Eq. § 1258. Taylor v. Plumer, 3 M. & S. 562. And the action at law may therefore, in the case stated, be maintained against her to recover the proceeds in her hands ; for her conveyance to Jones was a contract in reference to her separate estate, and she is liable to a suit in relation to all matters concerning it. Gen Sts. c. 108, § 3. And a judgment to that effect in favor of the plaintiffs would be conclusive upon all parties in reference to the whole matter in controversy concerning the alleged fraudulent conveyance.
The same result follows upon a recovery by the plaintiffs of a judgment for possession of the real estate against Jones. Their whole claim would thereupon be fully satisfied. Having made their election of remedie^, and having succeeded in establishing their right to recover possession of the estate to which they claim title under the insolvent debtor, they would have no right to insist upon obtaining also the product of its sale. The successful prosecution of a writ of entry would afford a full and perfect remedy.
The real difficulty of the plaintiffs consists in their alleged Inability to determine accurately, in advance of a legal investigation and trial, whether they can maintain an action against ths one or the other of those parties, and does not exist because there is any complication in the claim of distinct rights and interests by more than one party which cannot be adjusted in a single suit at common law. In a contingency in which the claimants are subject to no other embarrassment than this, equity cannot afford relief. It is a difficulty which arises solely out of the uncertainty of the plaintiffs, in advance of the trial, in reference to the effect of the evidence which they may be able to produce upon it, and not at all as to the efficiency or completeness of the remedy which would be afforded by a suit at law.
But it is contended for the plaintiffs that they need and require the aid of a court of equity against Jones, to obtain an injunction restraining him from conveying the estate demanded to bona fide purchasers. But this is not requisite for their entire security. The commencement and prosecution of a writ of *382entry to recover possession of the land is equally efficient to secure them against any subsequent conveyance which may be made by him, as a decree and writ of injunction. Ordinarily, the decree of a court binds only the parties and their privies or representatives in estate. But he who purchases during the pendency of a suit is bound by the decree that may be made against the person from whom he derives title. And therefore, x where a purchase is made of property, actually in litigation, pendente lite, for a valuable consideration, and without any express or implied notice, the decree affects the purchaser in the same manner as if he had such notice, and he will accordingly be bound by the judgment in the suit. 1 Story on Eq. §§ 405, 406.
It results from these considerations that the demurrer must be sustained ; and as it is sustained upon grounds which show that the bill can in no event be maintained, judgment must be entered that it be dismissed.